Conditions for access to the natural gas transmission networks - Internal market in natural gas - European strategic energy technology plan (debate)
The next item is the joint debate on
the report by Atanas Paparizov, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1775/2005 on conditions for access to the natural gas transmission networks - C6-0319/2007 -,
the report by Romano Maria La Russa, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/55/EC concerning common rules for the internal market in natural gas - C6-0317/2007 -, and
the report by Jerzy Buzek, on behalf of the Committee on Industry, Research and Energy, on the European strategic energy technology plan.
President-in-Office of the Council. - (FR) Mr President, Commissioner, rapporteurs, ladies and gentlemen, Europe's energy future must cope with two challenges. The first is ensuring a safe, sustainable, competitive supply via an effective, operational and interconnected network. The second is a transformation that is needed to combat greenhouse gas emissions and climate change.
On the first point, in particular, and in this area as a whole, I would like to highlight the progress made by the Slovenian Presidency, which resulted in the adoption of a general framework for the 'internal energy market' package as a whole at the June Council. The most important element of the compromise reached relates to the effective separation - and I stress the word 'effective' - of production and supply activities, on the one hand, from network operations, on the other. I will mention here the form of solution that the Council adopted mutatis mutandis for the gas and electricity sectors.
Although several Member States and the Commission prefer full ownership unbundling, the Member States wanted to retain some flexibility, and the Council agreed to an option that provided for an independent transmission operator. This option would be available for the Member States whose transmission system belongs to a vertically integrated company on the date on which the directive enters into force. This option implies significant adjustments to guarantee the independence of the transmission operators in terms of decision-making, of course, but also financing.
It would seem that the mechanism adopted makes it possible to avoid conflicts of interest between the various bodies of an integrated company and to ensure a balance between the independence of the transmission operator, its development plan and its investment needs, on the one hand, and the financial interests of the parent company, on the other.
Special attention was paid in this respect to system development and the guarantee of a compromise that does not discriminate between system operators. The action of these operators will be monitored by the regulatory authorities. The role and action of the regulatory authorities will be reinforced by the establishment of the Agency for the Cooperation of Energy Regulators, which is long-awaited and whose creation was approved by the European Parliament last month.
I would like to highlight some of the other important elements of this 'internal market liberalisation' package: firstly, the crucial issue of infrastructures and the emphasis on the Europe-wide 10-year investment plan. This is a vital new element that should promote integration and modernisation.
However, another key aspect is investment by third countries in the transmission systems, which is very closely linked to energy security issues. We must find a pragmatic solution that is adapted to each case. The discussions in the Council are going on at this very moment and I am sure that they will result in a compromise that is acceptable to all the Member States.
The next stage, ladies and gentlemen, will be the confirmation of these general elements through the adoption of a political agreement on 10 October at the Energy Council, followed by the transmission of the common position in November or December. That will allow the discussions between our institutions in the context of a second reading to begin.
I would now like to move on to the second point. I believe that it is essential to establish a low-carbon economy, in which each Member State is of course free to choose the energy sources it wishes to use. The goals of, and investments in, this global transformation of the economy must focus on the long term and they pose numerous technological challenges for the next 10 years.
I would like to mention a number of them: the commercial use of CO2 capture and storage, the doubling of the production capacity of the largest wind farms, the commercial maturity of photovoltaic or thermodynamic solar energy, sustainably produced second-generation biofuels, the introduction onto the public market of mechanisms allowing more efficient end use of energy in construction, transport and industry, the crucial advances in the energy efficiency of materials, biosciences and information technologies.
In February the Council, on the basis of the Commission's guidelines, Commissioner, adopted conclusions containing a number of operational elements, which I will mention here. The first is the introduction and launch of the six industrial initiatives proposed by the Commission: wind, solar, bioenergy, CO2 capture, transport and storage, electricity grids and, finally, sustainable nuclear fission. The measures also seek to support and encourage research, particularly in the field of energy efficiency, and the establishment of agreements between public authorities, industry and researchers with a view to supporting the objectives laid down in the Strategic Plan.
In conclusion, I wish to thank the Commission and the rapporteur for the work they have done until now and I hope that our positions on the internal energy market will converge at second reading.
Member of the Commission. - Mr President, I am very pleased to be here again today to discuss the second part of the internal energy market package, namely gas.
Last month this House discussed electricity and the Agency. Many amendments are very similar for gas and I will not go into all the points which were raised when we discussed electricity.
Let me first of all congratulate the rapporteurs, Mr La Russa and Mr Paparizov, on their excellent reports, as well as the shadow rapporteurs and all the members of the committees involved. You have managed to maintain a high-quality debate, taking into account very short deadlines for rather complicated legislation.
Let me explain why gas market liberalisation is as essential as electricity market liberalisation for a competitive, sustainable and secure energy supply in the European Union. I will also stress that they require the same legislative measures.
Gas is one of the main energy sources in the EU for both industry and households. Energy prices are spiking: now, more than ever, EU consumers need a competitive gas market so that they pay only the cost for efficient supply.
Moreover, the electricity market will not function properly if the gas market does not function properly. I would like to quote the International Energy Agency: 'In many regions, gas-fired plant sets the price of electricity a significant proportion of the time. Expensive gas therefore means expensive electricity. ... Policymakers must appreciate the growing intertwining of gas and electricity industries, and design markets and regulatory systems accordingly.'
This is even more the case at a time when we need more renewable energy. As the wind and sun do not always function as we would wish, electricity production is difficult to predict. It needs the back-up of a source for electricity production that is predictable and very flexible, and this is gas.
Gas is also the cleanest of all fossil fuels. If we want to reduce carbon emissions and combat climate change, it is one of the very efficient ways, but we need to make sure that our gas supply is competitive.
Security of supply is also important. The best way to guarantee a secure gas supply to the EU is by having one internal market for 500 million consumers. The EU is loud and clear if it speaks with one voice. It is very incomprehensible if 27 voices speak at the same time. In a common market we need to work together because we have one common interest.
All these arguments underline the importance of measures on which we will take up a position today. I am glad to say that they support most of your amendments.
We need effective independence of system operators to ensure investments and optimal network use.
For the Commission, ownership unbundling is the most efficient way to achieve this independence. But not everybody agrees and, as you know, the Council has reached agreement on the independent transmission operator option. I believe that an alternative to just ownership unbundling should be given a chance, just as Europe was built using a step-by-step approach.
You have asked for a stronger Agency. I agree with you on the principle, but we need to stay within the boundaries of the Treaty. We are bound by the Treaty and so-called Meroni jurisprudence of the Court of Justice. In particular, we need comitology to make codes binding. The Agency can then control the procedure and the implementation. A strong Agency is not in conflict with comitology. On the contrary, the Agency needs guidelines to frame its powers so that it can take individual binding decisions on market players.
Access to storage and LNG is as important as access to the networks. We welcome your efforts to improve access to storage in the directive. To make sure that these access rules are effective, we need legal unbundling of the storage operators.
Transparency is also the key part of our proposals that you have underlined in the previous votes. Transparency should be the rule and confidentiality the exception, not only for network use but also for balancing, storage and LNG.
I am pleased to see that many of the horizontal concerns, as regards the protection of vulnerable customers and the fight against energy poverty, have also been taken up in the gas report. These elements are essential in the implementation of market opening and should be strengthened. The Commission will look carefully at the wording in order to respect the principle of subsidiarity. It is important to confirm again that our policy should not prevent proper investment signals and market entry.
I think the Council has clearly indicated its wish to try to find a solution at second reading. I can assure you that the Commission will play a very constructive role in finding the solution that is beneficial for all EU citizens and developing our strength, which is the internal energy market.
On the second report, I would like to congratulate Mr Buzek for his excellent report and express my appreciation for the Committee on Industry, Research and Energy's support for the strategic energy technology (SET) plan initiative.
It seems that I have already overstepped my time limit. We have worked very closely with my colleague Janez Potočnik and so I will join in his views on this very important proposal, not just because I very much appreciate what Mr Buzek has done but because we really worked together in the Commission to move this dossier ahead.
Member of the Commission. - Mr President, I should like to say a few words on our joint enterprise - the SET Plan.
We all know that on energy and climate change we face an enormous challenge. It is perhaps the defining challenge of the 21st century. Let us be under no illusions that it will be easy. The targets we have set for Europe for 2020 are an important milestone, but they are no more than that. A much more profound change is needed in the longer term: a complete overhaul of the energy systems that have delivered our current prosperity and wealth.
To fulfil our promises we will need new knowledge and new tools. These will be delivered by research and innovation in energy technologies. That is why the SET Plan is so important for Europe. We need to snap out of the lethargy that has characterised energy innovation in recent decades. We have to invest more and better. We need a new mind-set in the way we work together in Europe to develop and deploy such technologies.
I very much welcome Parliament's report on the SET Plan. It shows that there is a solid consensus at EU level for effective action in this area. Of course, we do not all agree on which technologies we need but, as we know, it is up to each Member State to decide on its preferences on the basis of their preferred energy mix, indigenous resource base and exploitation potential.
But more important than what we disagree on, for me, is what we all agree on. We agree on the crucial importance of energy savings and energy efficiency.
We agree that the capacity of the European research base has to be enlarged, strengthened and freed up to work in a much more dynamic and transnational manner. We agree on the need for more resources, public and private. And we agree on the need for enhanced international cooperation to face a global challenge.
You know my ambitions for the EU research policy and the development of the European Research Area.
The SET Plan and the development of our research policy go hand in hand. I see it as a pioneer in many respects, including ERA initiatives such as joint programming. I believe that the SET Plan will start a process that will act as a model for the organisation of research and innovation activities within Europe, a process that will change the way we do research in Europe and one that will ultimately change Europe.
Last week I was present at the annual meeting of the DFG - the German Research Council. Their President, Matthias Kleiner, said something memorable: A vision without action is a daydream; action without a vision is a nightmare. There is probably no better example of how true that statement is than the SET Plan we are discussing today. We need a clear vision and we have to act urgently.
Mr. President, the discussion of the third energy package will be completed with the discussion and vote of the regulation on access to transmission networks at the July plenary session, along with Mr. La Russa's report.
I think that on this basis I can above all express my gratitude to all shadow rapporteurs with whom I worked in the process of preparing the report, as well as to the rapporteurs on the other two regulations, with whom we achieved a common approach to the resolution of third energy package problems. I would like to make a particular point of the fact that within the framework of our actions we confirmed the proposals of the Commission related to the establishment of a network of transmission network operators, but limited their functions in respect precisely to their obligations to fulfil technical tasks and develop the network, not to establish rules of trade.
In our proposals we set aside an enormous role for the future Agency for cooperation between national regulators. It is precisely this agency that we think is the important authority which should, under the guidance of the Commission, determine the main trends and guidelines for development of the energy market, including the gas market. In this sense, the agency will not only fulfil functions on the approval of the codes, which are voluntary at this stage, but according to the last proposals we have made, through the Commission it will also be able to propose by way of comitology that some of the codes become mandatory.
I think that the texts in respect to regional initiatives have an enormous importance for the development of the market. This regional investment plan, which is to be developed on the basis of the ten-year investment plan, will really help member-states cooperate on regional level as a stage for a future common energy market. Many other important matters related to transparency, and to boosting interaction between the participants on the market, have been resolved in the report.
I am very much encouraged by what Commissioner Piebalgs has said about his attitude to our proposals on the Agency and I believe that we can found, within the principles of the Meroni case and within the proposals of the Parliament, an Agency that will be viable - an Agency that will be parallel to the efforts of the Commission in the development of the market.
At the same time, I am very much encouraged by what happened on 6 June in the Council and I believe that a good basis for compromise has been found. I am happy that Commissioner Piebalgs mentioned today this possible compromise unlike at the last meeting when we discussed electricity. I believe that with the support of the Commission, and of course in the trialogue that will develop, it will be possible to find a solution possibly by the end of the year.
I am a bit discouraged by the delays put forward by the French presidency. I believe we could work more expeditiously to keep the previous European Council wish that we finish the work by the end of this year, and not the end of this term, which would mean the middle of next year.
rapporteur. - (IT) Mr President, ladies and gentlemen, here we are at last on the home straight after many long months of work. It has certainly not been easy. Albeit with a few misgivings, I believe that the committee's proposals are equal to the arduous task of dismantling established monopolies. These, as well as preventing new competitors from accessing the market, have long restricted investment and the capacity for network interconnection.
Anyone who heard my speeches in the committee knows that I have regarded ownership unbundling as a priority right from the outset, so as to ensure that companies transporting gas are fully independent of companies generating it, even though of course ownership unbundling is no miracle cure for all ills. It goes without saying that, once a vertically integrated company is allowed - even if only temporarily - to retain ownership of transport systems, there is a need to establish effective regulatory control mechanisms which are neither too onerous nor too invasive.
Obviously, as we all know, the implementing measures for the gas directive will inevitably follow a different schedule from those for electricity. This difference emerged clearly in the Committee on Industry, which opted for the ITO - the Independent Transmission Operator - as an alternative to ownership unbundling. It is a compromise proposal, certainly not my own preferred option, but one that does go in the direction of greater liberalisation. Indeed, unlike the ISO, the ITO will be answerable to a separate body with genuine supervisory powers. I hope the Council will take up the ITO proposal as approved by the Committee on Industry. The fundamental role to be conferred on the Agency by the forthcoming legislative framework should be emphasised: it must not be a purely advisory role - as I fear might be the Council's intention - but one that envisages a broader remit for the Agency in future.
If we are to attain the goal of reducing our energy dependence, we need a single energy market and a single integrated network. I therefore urge colleagues to support the amendments tabled by myself, and by other colleagues from various political groups, concerning the possibility of combining the various transport operators into one single European network company, in order to ensure that there is a single legislative framework and to guarantee market access for all operators, thereby overcoming the 'unbundling yes; ownership unbundling no' hurdle.
Another very important aspect of my report is the central role of consumers. I shall be brief. There needs to be a transparent, comprehensible means of determining tariffs, enabling consumers to access consumption data at any time and giving them freedom to change supplier if they so wish. Regarding the comitology procedure, I am pleased that the Commission has accepted my position: I believe that it is up to Member States to lay down the guidelines, rather than a committee speaking for the Commission alone.
Finally, I should like to mention the agreement reached between the political groups, and set out in my report, concerning the powers and role of national regulators: I think this is an important agreement, especially as regards the possibility of imposing sanctions. It is for us, ladies and gentlemen, to decide whether we want tomorrow to be remembered as a key moment in the creation of a single integrated energy market, which Europe needs in order to confront the challenges of the next millennium, or whether, on the other hand, it will mark the umpteenth climb-down, the result of a timid, cowardly reform effort which will basically be postponed until the next legislative term. I hope, moreover, that the Council will give due consideration to Parliament's decisions. That is not always the case.
rapporteur. - Mr President, I was rather surprised when I read that both the SET Plan and our energy package were going to be in the same programme as a block. It is as if one were to talk about human rights and human diseases in a block because they are both 'human', which is not a very good idea. Similarly, the fact that they are both about 'energy' is not enough to link energy technology and the energy package together as they are very different topics.
But seeing both Commissioners here, I am very glad at this decision, because the SET Plan is very important for the European Union and needs strong support from some Commissioners and from the whole Commission. As you can see from the voting in the Committee on Industry, Research and Energy, you have support from the European Parliament.
I will now go through the content of the SET plan. However, it would probably be easier if I change to my mother tongue, which I shall now do.
(PL) The European Union has decided to make a charge for emissions of carbon dioxide. This is a key decision. We are showing that we shall fight climate change. We are showing that we are a leader in this battle. On the other hand, we should remember that charges on carbon dioxide emissions create difficulties for the economy and result in higher production costs in almost every sector. I would like to emphasise that the energy sector itself will be hardest hit, particularly in countries where electricity or heat are generated using coal.
The proposal put forward by the European Commission concerning a strategic energy technology programme is, in my opinion, an excellent response to the threats to the European economy. It is all about reducing energy costs. The European Commission has introduced support for zero and low-emission technologies in 'energy, production and energy processing'. For the first time we have all the methods for combating climate change and for energy security presented in one document. This means that nuclear power is also included. In fact, the continuing concerns of our colleagues, principally our colleagues from the Green Party, all the risks associated with nuclear power generation, are presented by them. However, today, the third generation of nuclear power stations is completely different from what was built in Chernobyl.
It seems that there is full agreement as regards another great challenge and issue, namely the capture and storage of carbon dioxide. This is a new technology, so incentives are essential, as for any new and promising technology. As regards support for sustainable technologies in the power generation sector, this was never in doubt in Parliament. Parliament treats energy efficiency and energy saving as the most important issue. Perhaps as a result of this it will be possible to avoid building one or two nuclear power stations, because we will improve efficiency and energy saving.
I would like to end by mentioning two points. The organisation of research at European level is an excellent idea and we are in favour of it. This could be the first sector in which the European Union does this. It is the start of a common energy market, in this area also, as well as the free movement of knowledge. In this report I proposed specific amounts of funding to support new technologies. This is essential if we want to help our industry, the energy sector, and if we want to make the Lisbon Strategy a success.
Mr President, Commissioners, the debate on the gas market and gas supply networks that was held in the Committee on Economic and Monetary Affairs was not ideologised to that extent. We in the ECON Committee reached our decision very coherently and by a large majority. Clearly, the emerging compromise on network unbundling is not to be seen in such ideological terms.
Our report places much greater emphasis on the question of how suitable the national approval procedures really are, realistically, when it comes to ensuring future progress in the field of cross-border networks, network development and network investment. We believe that there is still much catching-up to be done here and regret for example that in the position adopted in plenary very little emphasis has been placed on the need to accelerate the approval process at national level.
A second aspect that appears important to us is the question of the regulator. States would be very much more prepared to accept a regulator if the latter were given a large measure of independence. Contractual concerns have been voiced in this regard. However, looking at everything in regulatory terms it is only possible to argue in favour of a regulator if such an office would also have appropriate powers of intervention.
Still on this particular subject I would again express sincere thanks to my colleague Mr Buzek. We have been having an integrated discussion on the subject of energy policy and Mr Buzek has put forward some very constructive proposals as part of the SET-Plan. As rapporteur for CCS demonstration I too will be supporting this with solid funding proposals.
After such a heated and ideological debate I think that we should now give priority to the question of exactly what these concrete steps should be. This means that we now have a transition period in which we also have to examine whether the proposed measures actually work. To me this seems to be much more important than any ideology-laden discussion of network ownership.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (ES) Mr President, Commissioner, Madam President-in-Office of the Council, on principle the Committee on the Environment, Public Health and Food Safety welcomes the European Strategic Energy Technology Plan in that it helps configure a common energy market and support for the Lisbon Treaty, and especially assists with the fight against climate change.
We also feel that the consultation process carried out was extremely positive, and in our opinion this ought to continue subsequently.
We regret, however, that the SET-Plan focuses mainly on supply-orientated measures rather than measures to reduce energy demand, especially energy savings and energy efficiency, and we are calling for more attention to be paid to these two aspects. To this end, we would like a hierarchy to be created between EIIs, with efforts being focused on those with greater potential to reduce emissions in the short term, a reduction of 20% by 2020, obviously without neglecting measures in the longer term with a view to fulfilling the objectives set for 2050.
With regard to these priorities, we also feel that consideration should be taken of the life cycle of each technology and its environmental impact during the production process, and that transfer of these technologies to developing economies should be taken into consideration in order to reduce the technology gap with these countries. We also feel it is necessary to extend the EIIs to other sectors with significant emissions reduction potential such as cogeneration, hydrogen, the construction and housing sector, heating and cooling systems, and better energy storage and distribution infrastructures.
Finally, we wish to say that we feel that funds for these technologies ought to be part of the debate on future financing of EU policies, and therefore the Member States should be required to make a greater effort, at least in the same proportion as they did in response to the energy crisis during the 1980s.
Mr President, I will in a moment be presenting the decisions of the Committee on Economic and Monetary Affairs, a somewhat insane undertaking and just as insane as the way in which some of our debates were organised, with such results. For this reason I would just make one comment, for there is not enough time for anything more.
The Commissioner has again just pointed out that in the Commission's opinion ownership unbundling is somehow - to use his words - the most efficient solution. We doubt that, because it cannot be verified either empirically or theoretically; certainly not empirically, for there are plenty of examples to show that even after ownership unbundling undertakings do not operate so smoothly. Neither can it be verified theoretically. It is and remains a monopoly, a natural monopoly, and monopolies do not have much to do with free competition.
What therefore matters is not so much the question of ownership but rather of regulation. The sector has to be strictly regulated and this has to apply to unbundled network operators just as much as to non-unbundled network operators. We have made a number of proposals to this effect in the ECON Committee and we would hope that these proposals could also be taken on board.
Mr President, I would also like to comment on the matter, in my capacity as draftsman of the opinion of the Committee on the Internal Market and Consumer Protection, regarding the terms of access to the natural gas transport networks and to congratulate Mr Paparizov on his outstanding work in examining the proposals package discussed within our committee.
Our criterion has been to protect consumers and to approve socially appropriate and transparent measures to protect them.
I wish to add that this is a report which was not affected by antagonism or by any negative reactions and was adopted by the Parliamentary committees within which it was examined, unlike the rest of the energy package where the matter of ownership unbundling took centre stage.
With more specific reference to consumers, our committee focused on matters relating to consumer protection and on proposals promoting and safeguarding a true European internal market in natural gas.
Our position on the promotion of effective regional cooperation among the Member States is a highly significant aspect of securing a true internal cross-border market. It is, therefore, necessary to create a European network of transport system administrators, where cooperation will be based on securing an efficient, representative and transparent European natural gas market.
At this point, I wish to highlight the fact that cooperation on transport systems does not require a separation of the network's activities from production and supply. The transport network can easily become effective without any ownership unbundling in all the participating Member States.
We have argued that it is important for the European network of transport system administrators to hold talks with the bodies involved and especially with consumers and consumer associations, as these are important involved bodies in the extent to which they are also the end domestic users.
We have supported the transparency of information and of natural gas storage capabilities, so that fair prices and a truly open market will be sustained to their benefit.
I too think that one minute really is very short, but I thank the Commissioner, the Minister, the honourable Members and also Mr La Russa for their preparatory work.
I will keep it short. The market for energy has to be able to operate at European level mainly in order to guarantee the supply of energy to end-users at market prices. That is our aim. The unbundling is not an aim in itself but we think that this may be the way toward a functioning market. If the so-called third or fourth way, as proposed by the Council, can bring about a working market, then of course that is fine too.
However, in case that third or fourth way does not work, we have already produced a proposal in order to be ready with a possible alternative solution, which I hope will be carried tomorrow, for a 'European network manager' directed and controlled by the European Union. I hope that both the Commission and the Council can support this so that we will at least have an alternative ready in a few years' time. In October, Mr President, we want to organise a round table discussion at which all stakeholders will be present and we hope that this idea will also be widely supported.
Mr President, ladies and gentlemen, this debate on the energy package will live on in my memory as one that was not properly conducted in every detail, for we were rushed through it. We did not always take the time that was needed for it. I would say this now here in this debate and at this particular time. I hope that it all does not catch up with us one day.
I have now seen again that in politics there is a real risk of staking everything on a cure-all and then railroading it through with all vigour while promising the people that this will solve all their problems. I hope that at the end of the day we really will find a solution to the problems facing us, namely how we acquire more investment and obtain more reasonable prices and how we achieve security of supply in the European energy sector. From morning to night we read in the newspapers and hear on the television about the cares and woes that all this is causing around the world. Is that the solution that we have been working towards all this time in these debates? I doubt it.
I am therefore thankful that we have made some headway on the gas directive, that we have moved a little further towards a compromise, that we have been more discriminating and have noticed that electricity and gas are different, that there is no longer a one-fits-all solution. It is good that we are now aiming for the third way and no longer just see unbundling as the number one option, and that we have managed to make a few amendments to much of what the Commission had proposed. Whether this is enough only time will tell.
I am pleased that in June the Council demonstrated, through its new proposal, that even in such difficult situations we are able to rise above national boundaries and differences of opinion so as to come up with solutions. I would hope that what we have now agreed on gas will be revised slightly tomorrow and will move a bit closer to the compromise that has already been found in the Council. If we are to reach a swift settlement then we ultimately need to achieve a compromise between the Commission, the Council and Parliament. I believe that what has been presented to us by the Council is very close to what we have now come up with for gas. Perhaps we should also take this as a benchmark for the electricity market.
Mr President, ladies and gentlemen, I should first of all like to congratulate the three rapporteurs most sincerely for their excellent work. You must forgive me for focusing mainly on the report by my colleague Mr La Russa on the gas directive. There has been some very good collaboration between the rapporteur, Mr La Russa, and the various shadow rapporteurs.
We have already discussed the issue of unbundling, network separation and gas supply. That is not one of the most important or central questions. I am satisfied with the compromise that we have found, even though it is very stringent, because on the one hand it still provides the option of not actually going for full separation, though this is subject to very strict conditions, while on the other the Commission can in any case use a review clause to apply quite a lot of pressure to ensure that competition exists and that competitive conditions are really maintained.
Of course we also need to take a slightly longer-term view of things. In this respect we would agree entirely with the basic views expressed by our colleague Mr Manders in the sense that we need to examine whether perhaps a common European infrastructure can satisfactorily be found. However, that is a possible alternative for the future and one that we cannot yet go into in any detail.
It is important that we should also have derogations, such as those that apply to any major investments where a lot of capital is involved and where we are still unable to say whether this will really lead to a solution, such as in the case of the Nabucco project. Here we also have to be sufficiently flexible. Investments of this kind are on a long-term basis and we do not exactly know when we will reach contract conclusion. That is especially important.
I hope that a majority in this House will support our amendments tomorrow. Otherwise we shall be adopting the report as voted on in respect of transparency, consumer protection, energy and poverty. When I look at what the Commission and the Commission President last said on this subject it would be important if we had a clear declaration in this area, firstly on having transparent information for consumers, which is not always the case, secondly on setting up a help-line for network users, so that they too can request information, thirdly on an independent entry point for complaints, for there are always complaints - and each of us knows of such cases, even if we were not personally affected, which is also quite important - and fourthly on the protection of vulnerable customers, especially pensioners, the handicapped and others.
These are all real concerns, particularly in view of the rising energy prices. I do not understand that on the one hand the committee unfortunately did not take this on board, especially in the gas sector, and that on the other the conservatives and in the end President Barroso himself have been saying repeatedly that we have to strive to help the consumers and, more particularly, the more vulnerable customers. I do not wish to speculate whether this means subsidised rates or some other option. This would also be left to individual countries. The Member States should not always shift responsibility to the Commission but should also be prepared to take their own decisions. However, the European Commission and Parliament should be taking a lead by showing that such an option is possible and probably also beneficial if we are also to protect the social interests of consumers at a time of such high energy prices.
The EU has no common gas market; it is very fragmented and mainly regional. However, some areas in the EU do not even have a regional gas market. These are the Baltic countries - Lithuania, Latvia, Estonia and Finland - which are not generally integrated and have no links to the EU gas network.
Dependence on a single supplier with a penchant for using energy supply for political purposes is quite dangerous to both energy security and the general security of the EU.
Eliminating energy islands and creating links between states and regions should be the main priority of EU energy policy, supported by the finances and political will of the Union.
The Third Energy Package for the gas market could be implemented only with EU help and constitutes the instrument that would enable the European Union to be more secure.
The third way - this is the five-year period during which EU Member States must find the political willpower and finances to eliminate energy islands in the gas market.
on behalf of the UEN Group. - (LV) Thank you, Mr President. Firstly, I would like to congratulate both Commissioner Piebalgs and Mr La Russa, the rapporteur, on taking a significant step in the liberalisation of the gas market, although it is certainly not perfect. For me, the problem is the same as that referred to by the previous speaker with regard to the 'islands' in the European gas market - the Baltic States and Finland. I am not truly convinced by the agreement reached in the Council on 6 July inasmuch as existing owners, principally Gazprom and the companies associated with it, will not have to partition off their property rights until other connections emerge in these states. There is something of a chicken-and-egg situation here, since it is very likely that new connections will not emerge if it is not possible to come to a prior agreement and to be completely clear about access to existing networks. It is therefore possible that we will need to make use of some specific deadline here, with the introduction of an independent transmission operator in such monopoly situations.
Mr President, it is the gas market that is at stake here today. When it comes to gas we have to distinguish between two markets. Firstly there is the fact that we have to bring gas to Europe. To do this we need a stable investment policy that also takes the gas supplier countries into consideration. For this we need long-term contracts and we must give European companies the opportunity to invest in pipelines in order to transport this gas to Europe. What we would need - and with a bit more effort from everyone, and particularly from the national governments - is a unified European policy on gas that allows the EU's 27 voices to take the same line at international level. That is probably a better definition of what we need.
If Nord Stream is built we shall have gas at the crossing point in Greifswald and indeed everywhere else in Europe. Then we have the LNG market, which means the European gas market. The question that then arises is whether we are to draw up policies for the consumer or for the companies involved in this European gas market.
What does a company need in order to establish a cartel? The first thing is control over the pipelines so that competitors cannot gain access to their home market. The second is control over the gas storage facilities, so that while being readily able to cushion the supply a company does not then have difficulties when it comes to delivery. Thirdly there is market dominance: E.ON currently controls 60-70% of the German market while Gaz de France has a 70-80% share of the French market and there are no mechanisms in place to do anything about this. Fourthly, we have a weak European regulatory system, which means multinational concerns and national regulatory authorities that always end up coming second best. Then, fifthly, there is lack of transparency.
What are Mr Reul and others proposing? Just these very things! In other words we are devising policies for the companies instead of for the consumers. This is why we in the Group of the Greens/European Free Alliance favour two basic approaches. We need to bring gas to Europe, but once this gas is inside the European single market there has to be competition: separation of the networks, better access to the storage facilities and a gas release programme.
My dear conservatives and liberals, you cannot any longer allow a situation in which we have 70%, 80% or 90% dominance on the national markets and the only weapon against this is gas release. We have tabled an amendment to re-introduce the gas release programme and we need it. Regarding point four, we of course require a European regulatory authority. This means that for the FDP and the CDU/CSU Members, as well as for the liberals and conservatives, tomorrow is the day of reckoning: either we make policy for the consumers or we make policy for the companies.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioners, the objective of the report before us for discussion is the liberalisation of energy markets, this time for gas.
The majority of Parliament is calling for the separation or 'unbundling' of production and network ownership in connection with the liberalisation of the electricity markets. However, the Council has ridden roughshod over Parliament, and it is good that it has done so.
Unbundling of ownership does not by any means guarantee a reduction in consumer prices. Whatever happens with gas, the Member States will still have the option to unbundle ownership or to continue pretty much as they are doing at present.
The construction and maintenance of networks are not profitable business activities and this must be understood if the current owners are prepared to stop doing them. Company profits accrue through the pricing of electricity and gas, and the Commission's proposal does not protect against this, nor does it protect consumers from energy poverty.
In liberalising the markets, I would like to remind you again of the situation in the United States. According to calculations by the NGO Public Citizen, in the 14 states where the price of electricity is not regulated, it is 52 per cent higher than in the 36 states where it is regulated. Liberalisation, competition and unbundling of ownership will not automatically lead to a reduction in prices.
on behalf of the IND/DEM Group. - Mr President, this debate assumes that the EU is to be heavily reliant on natural gas for energy. I challenge that, not least because almost all natural gas has to be imported. It places us in the hand of others, not all of whom are exactly friendly. Do I have to recall how Russia cut off the gas supply to Ukraine at Christmas time two years ago?
What about alternative indigenous resources? Western Europe is rich in coal, which needs only travel a short distance to a power station. Coal has a bad name, partly for pollution and partly for the extra carbon dioxide it produces per kilowatt as compared to gas.
But you are behind the times. Coal can be much more efficiently burned these days, releasing much less CO2 than previous methods. Personally, I prefer not to see it burnt, but coked. Turning coal into coke produces two smoke-free sources: gas and coke, which when properly burnt together produce more energy than the coal they came from, in the ratio of 5:4. Moreover, by thoroughly scrubbing the gas, what are otherwise pollutants are removed. They are in fact the very same by-products we get from oil. And all that is under our feet.
Further, there is nuclear power for electricity. That too has a bad name on account of one admittedly serious incident at Chernobyl, but that was an old Soviet installation of poor design in the hands of operators who tried an unsupervised shut-down which went wrong.
Why are there are doubts about nuclear energy, especially here in France, where nuclear power stations produce 70% of our electricity? Let it be noted that Finland, very environmentally conscious, has just approved a third nuclear plant.
More recently, we have the spectacle of the EU promotion of biofuels which are now being severely questioned. Biofuels are either produced on new land produced by destroying the rainforests, or on converted existing farm land. The former produces more CO2 than the biofuels save, while the latter is causing food shortages, especially in the less-developed countries.
Of course we need natural gas, not least for domestic use, but the thrust of these reports is for the supply of gas to the EU to be controlled by the EU itself, by way of regulation. Well, if it is anything like the CFP, where the regulations intended to conserve the fisheries have resulted in their near destruction, then heaven help us all. Without doubt, gas supply regulations will be a red-tape nightmare, just when the Commission has said it wants to cut all that down. How else will you produce a situation where the gas supply is split into two: transport and storage? Surely the most efficient system is for the storer then to supply - but no, you want to divide and increase the bureaucracy.
The report suggests licences for the pipeline operators while at the other end smart meters will be installed so that the consumer can be closely monitored. By whom, exactly? Thus is state surveillance ratcheted upwards, while energy failure is to be a public order issue, giving the police powers of intervention.
Apart from placing the consumer in the uncertain hands of unreliable regimes, these reports extend the power of the state over the individual. In short, it is all about control.
Meanwhile it must be noted that earlier this very day, Parliament voted to approve investigation into the environmental impact of the proposed gas pipeline under the Baltic Sea. This is tantamount to approving a project to bring Russian natural gas direct to Germany, bypassing Poland, thus preserving their supplies and never mind the rest of us. Is that what they call solidarity?
(IT) Mr President, ladies and gentlemen, I fully support the method and the substance of Mr La Russa's proposal. At long last we are deciding to separate ownership over the activity of generating natural gas from that of transporting it, or we are at least entrusting redistribution to a separate operator. This is quite rightly the thrust of the parliamentary amendment introducing the concept of independent transmission operator.
This is a welcome attempt to dismantle dangerous monopolies - as Mr Zīle said just now - and hence to settle conflicts of interest in the most effective manner: it is vital to do so in order to guarantee security of supply. Furthermore, a laudable attempt is being made to stem geo-economic and geopolitical interference by prohibiting third-country operators - albeit with waivers which I hope will be short-lived - from controlling the network of gas pipelines which are of strategic importance to the Union.
One merit of the La Russa report is this: if it is true, and it is true, that the purpose of the Community-wide internal gas market is to offer all EU consumers freedom to choose their supplier and at the same time to create new commercial opportunities, we must expect a more efficient service to be provided and then reflected in competitive pricing. The contribution to security of supply would also seem obvious. Lastly, another aspect worthy of note in view of its huge social importance is the strengthening of protection for users at national level: more vulnerable users and those living in disadvantaged or remote areas and regions. Such protection should be afforded thanks to preferential supply tariffs.
I congratulate my colleague, and I hope that his report will receive the broad-based support it deserves.
(ES) Mr President, tomorrow we will be voting on the second and final part of the third legislative package for liberalisation of the energy market, in other words, the part concerning the gas sector.
This House has always claimed that the reality of the gas market differs from the electricity market, since a sector that controls all its areas of activity from generation to end distribution is not the same as a sector subject to intense geopolitical pressure during the extraction and production phase that controls only transport and end sales.
That is why a large majority of the EP felt, and continues to feel, that we ought to consider another alternative to ownership unbundling for gas. To this end the Committee on Industry, Research and Energy adopted a compromise amendment to the La Russa report securing a position acceptable to the vast majority of Members, who see this as a credible alternative to ownership unbundling; an alternative that guarantees effective independence of the system operator, since only this can ensure more investment is forthcoming to increase the capacity, and this in turn removes the main barrier to newcomers and provides better and greater competition.
Those of us who support ownership unbundling have always said we could accept a credible alternative that would guarantee the same results. I think we have succeeded in drawing up a suitable plan with this gas compromise.
However, we are aware that certain people favour the alternative plan proposed by the Council, which does not support the trustee concept and intends to propose a separate vote. I wish to let it know that without this concept its alternative will not constitute a genuine alternative to ownership unbundling, but rather a legal formula allowing certain Member States to be more equal than others in terms of opening up their markets. Naturally this possibility does not seem so coherent.
Finally, I wish to lend my wholehearted support to the Paparizov gas regulation report and express my gratitude to Mr Paparizov for his splendid assistance to us during the first reading.
(ES) Mr President, Commissioners, Madam President-in-Office of the Council, I wish to start off with the European Strategic Energy Technology Plan and congratulate Mr Buzek, and thank him for including amendments that my group felt were essential. We are satisfied with the way in which we dealt with finance together, a common concern within such an important plan. We must also make some mention of human resources, not only because they must be increased, but because the Plan also involves other aspects such as training, mobility and coordination.
One extremely important objective has been achieved in that a more significant role has been allocated to technologies that increase energy efficiency and to research in general, deploying the full potential of the European research area. The report enhances research and basic sciences that are essential for progress to be made in energy technology, and calls for the private sector to invest more in research and assume greater risks to make the EU a frontrunner in this sector.
Improvements must also be made to technology transfer, a task to be undertaken by the new European Institute of Innovation and Technology, and there must be greater cooperation with the Member States and other Community instruments to bolster research, development and innovation capacities in those areas. Coordination has to extend to all fields which, owing to their multidisciplinary nature, play a part in energy technology research and development, especially information and communication technologies.
In relation to gas, it simply ought to be said that LNG facilities and their storage infrastructures, provided they have interconnections with transport networks, operate as complementary facilities which play an essential role by guaranteeing access to new operators and speeding up the creation of a genuine internal European market. It would thus seem logical to apply the same treatment in this area.
Within this context, operating on the basis of the 'one-stop shopping' principle upheld by this House, a combined operator of independent infrastructures emerges as the most effective option. Using a single operator gives users access to gas infrastructures, since they will encounter similar contracts and codes, the same level of transparency and the chance to arrange services in groups.
This is the reasoning behind the three amendments we are tabling in plenary, and I ask my colleagues to vote for them.
Mr President, as shadow rapporteur on the SET Plan, I warmly welcome this initiative. We are establishing a new energy research agenda for Europe, which is much needed in view of the challenges we shall be facing in the next decade.
The Commission believes that Europe should lower the costs of clean energy and put industry at the forefront of the low-carbon technology sector. While I agree with these objectives, I would also say that the best intentions never become reality without proper financing. This is why I regret that the Commission did not publish the communication on financing for new low-carbon technologies. How does the Commission intend to finance these actions? In any case, let me assure you that Parliament will not accept the reallocation of funds from the Seventh Framework Programme or the CAP.
This question of financing is also raised in regard to the 12 CCS projects. While I believe this technology might help industry to reduce CO2 emissions, I cannot accept that European taxpayers' money be used to finance the development of a CCS infrastructure that will be someone's business in the end. As a Liberal, I believe we have to let the market function and develop, if needed, a fair partnership with the industry.
(PL) Mr President, the European Union's approach to energy issues is full of inconsistencies. We hear more and more calls for amicable, united, long-term cooperation and strategy while, at the same time, we are faced with examples of uncoordinated actions, partial proposals and investments that serve the interests of one party at the cost of others.
The reports that have been put forward are an attempt to deal with this problem or else to draw attention to issues and dilemmas that have not been sufficiently considered. The rapporteur deserves our praise for this. The world has never in its history seen an example of another commodity whose price has risen so much over such a short period, as have the prices of oil and gas. For this reason we can state clearly that mistakes were made in anticipating the future.
There is no doubt that this economic dilemma must be resolved by moving in two directions: first of all, by increasing the supply of energy sources, including newer and more efficient ones and, secondly, by slowing increase in demand using new, more economical technologies. The European Union must show itself to be more effective in this regard and cannot allow the privilege of monopoly access to raw materials or a majority shareholding to decide the situation in the market. For this reason access to gas distribution networks, research into new technologies and new agencies are useful suggestions.
Today is a time when we need urgent action and implementation. For this reason the threat to climatic stability posed by CO2 emissions should be analysed again by scientists to verify its accuracy, so that we do not find in the future that reductions in emissions only bring advantages to a selected few, these being, principally, large companies and not consumers, while at the same time destroying the coal sector.
- (DE) Mr President, ladies and gentlemen, we have recently had news from Japan that will certainly have delighted the rapporteur, Mr Buzek. What it said was that my country, Germany, was completely isolated when it comes to using nuclear power. I sometimes wonder how such reporting can be possible and whether people do not know how few countries around the world actually use nuclear energy.
If you really look into it you will see that three quarters of all the world's nuclear energy is produced in just six countries, while there are one or two others that have a marginal share of the nuclear power market. This means that on a global level nuclear energy has made little or no contribution to date. It only plays a role in part of Europe and in North America, where it figures largely.
There are many factors dictating whether this state of affairs will change or not, and one of these is how much public money is once more to be pumped into this dying industry. The US, which was so conspicuous in Hokkaido, has now - thanks to departing President Bush - pledged USD 18 million to promote two or three reactor projects. Nothing of this kind has been built there for twenty years and the nuclear industry needs a lot of public money in order to create a market artificially.
Some EUR 6 billion have been announced for the UK. This is what a reactor is said to cost there if the German company E.ON builds it. If we look around elsewhere we see that the Belene plant will be built for less, though Bulgaria wants EUR 600 million from Brussels to put the scheme into practice.
We really have to decide whether in the years ahead we are to put public money into future technologies and new markets or whether we want to stick to technology from the last century that poses enormous risks. I am arguing for the future and against nuclear energy because I am convinced that the risks presented by this technology cannot be overcome. Today's report of yet another accident at the Paks nuclear power station in Hungary simply reaffirms my opinion. Thank you all for your attention.
(CS) Ladies and gentlemen, Commissioners, Council representatives, I want to say that today we find ourselves in the same situation as the people in the book The Pilgrim's Progress by John Bunyan, which asks 'Were you Doers, or Talkers only?'. I think that now is the time for action and that European voters want us to adopt measures that would result in fair prices on the energy markets. The share of speculation today counts for 30% to 40% of the final price, and it would be good to introduce an energy price moratorium when the year-on-year increase is over 30%, as it is now. I think that people expect us to do this. It is clear that salvation is not to be found in the markets alone, and the old saying that 'financiers support the state just as a rope supports a hanged man' is confirmed. In my opinion, liberalisation will not help us in the present situation. What will help us is building new capacities (including the much condemned nuclear energy) and investments, massive investments in new technologies. Here we may see a real challenge: creating the basis for a new, long-term technological era in the energy sector. Crises, including energy crises, are overcome by innovation.
(CS) Ladies and gentlemen, I fear that today we are once again solving the partial problems of the energy markets instead of pausing to think, in a complex manner, about the strategic problems. Do we really know what the energy needs of the European Union countries realistically will be over the next decades, and is this knowledge reflected in our regulations and directives? Do we really know what a stable European energy situation, as a whole, should be like? Are we able to identify clearly those countries that actively look for the solutions to their energy needs, and at the same time point the finger at the troublemakers who are just energy importers but at the same time unashamedly criticise energy producers and exporters? Have we become at least a bit more realistic, in the light of the latest World Bank study, about the Union's nonsensical goals in the area of biofuels?
Ladies and gentlemen, no market functions if demand exceeds supply. It may happen to the Union pretty soon in the energy area. Consequently, we need to start supporting research and development and, most importantly, resolve all the links in the energy chain, such as production, transmission, distribution and consumption. As far as resources are concerned, whether we like it or not it is necessary to start building new facilities to replace the existing ones that are nearing the end of their lifespan in order to meet the growing energy demand. I believe that we have to start talking about an energy mix that will not discriminate against any source of energy, including nuclear energy, will respect the geographical and political maps of the owners of raw materials and will be based on modern scientific knowledge that can be used in practice, rather than on green dreams.
Ladies and gentlemen, of course I support the so-called third way, according to which Member States will retain their right to define freely the ownership relations between energy producers and transmission networks. I also welcome the boost given to the independence of competences and duties of the potential operators of the transmission networks. I believe that in this way we will manage to prevent increasing unilateral dependency on gas supplies from Russia, and at the same time invest in the distribution and security of natural gas supplies.
- (DE) Mr President, Commissioner, ladies and gentlemen, energy is the resource of the future and for that reason it is important that we take a long-term view when debating the subject of Europe's energy supply. It is also especially important not to exclude long-term contracts but rather to ensure that these are considered when planning for stable energy supplies to Europe.
We should also be thinking about the production and supply conditions for the trans-European networks. By providing support and incentives on one hand we could, on the other, demand that unbundling, even ownership unbundling, serves as a basis for setting the production and supply conditions. There are countless models that could be used here to safeguard the future markets.
A key issue - and one that has already been discussed today - concerns the operation of nuclear power stations. It is high time that the European Commission plays an active role in this area by setting up an agency or regulator that would be responsible for the safety and security of nuclear power installations. This regulator should also have the authority to remove unsafe nuclear power stations from the network.
The French agency could serve as a model in this respect. France has provided us with an excellent example of how to set up an independent regulator. It would be useful if this French regulator were given a say in the activities of the regulators in the other 26 countries. This would strengthen the national regulators and take care of health and safety issues in Europe. We all share responsibility for this. We must give some thought to a long-term strategy on how to protect the people of Europe in the years to come.
(FI) Mr President, Commissioners, ladies and gentlemen, rapporteurs and shadow rapporteurs, the compromise achieved in the Gas Directive is good and we can support it.
However, not enough attention has been paid to customers and consumers, who are in a weak position; this applies to the poor and to those living in remote areas. I therefore ask you to support our proposed amendments. Secondly, it is good that a compromise has been reached with the Council, ensuring that the countries from which there is no pipeline to the other EU Member States will not end up implementing all the internal market rules because they are not participating in the internal markets.
A strategic energy technology programme really is needed, and I would like to congratulate the rapporteur on the fact that energy efficiency has been included. There has been inadequate funding for energy technology. This has led to supply and demand failing to coincide. The crisis that has occurred in all sectors of the energy industry has led to the industry, which has woken up to climate change, not obtaining the technology it needs quickly enough. Quite simply, there are not enough suppliers of components.
Waking up to the reality of climate change has shown how poorly prepared for it we are. However, the change in the attitudes of citizens is clear, and cooperation is now needed from the Community, the Union, its Member States and industry at the same time as we have to prevent developing economies from spoiling our living conditions by polluting them.
We must improve cooperation with the United States in the field of the environment and at the same time we must conclude an energy cooperation agreement with Russia. It is therefore important to consider consumers, industrial development and cooperation with the United States and Russia.
(FR) Mr President, I would like to highlight two elements in relation to the gas market. The first concerns long-term contracts. This type of contract is an important tool for consumers, be they domestic or industrial. It gives us a long-term view of the market and thus ensures that it operates in a more stable and efficient manner.
The second concerns the security of systems and, above all, the security of gas supply. Gas transmission networks are of even more strategic interest than electricity networks. The question of ownership is vital in relation to the configuration of the European model, characterised by high dependence on producing countries, which are outside the European Union.
For these reasons I support the amendment in favour of the third option, which guarantees non-discriminatory network access. In addition to this, as it did for electricity, my group proposed creating a single European transmission system operator, which would preserve our strategic interests. I would like to reassure my colleague Claude Turmes in this respect. This directive on the gas market does not seek to protect national historical operators but to provide them with the opportunity to be Europe's great energy champions.
(GA) Mr President, investing in new and cleaner technologies must be a central element of EU strategies to ensure that we can reach the EU target of 25% of energy supplies coming from the renewable sector. It is equally important that other trading blocks around the world sign up to similar commitments in the near future. However, fuel prices are now the more serious concern for the citizens of European countries. The European Union must put in place innovative policies to help stem the rise of oil prices. Increasing oil production is a key element of this process.
Mr President, there is clear uncertainty in the international financial markets at present. Many speculators have switched their investment strategies into the commodities market and this speculation has contributed to increasing pressure on oil prices in an upward spiral. Rising oil prices is the last thing that European business and consumers need at a time of increasing economic difficulties. The European Union needs to have a progressive neighbourhood policy in place which will ensure that we can protect and secure our energy needs into the future.
(FR) Mr President, when it comes to gas and to energy in general, we are faced with two radically opposed approaches. The liberal approach consists of treating gas and its supply as a good and a service just like any other, giving rise to uncontrolled competition and totally excessive dismantlement of integrated public service companies.
Inevitably, prices rise, the services provided deteriorate and commercial and marketing spending shoots up to the detriment of research and development, and to the detriment of security. What is worse, it generates harmful competition among the various forms of energy, thereby encouraging short-term choices based on the sole criterion of maximum profit in the minimum amount of time.
That approach forms the basis for the reports presented to us. There is another approach, however, which consists of treating energy, gas and their supply as a public service that should be provided to all on the basis of equality and territorial adjustments. That would result in a real Europe of energy based on cooperation and the general interest. It would be built around a European energy agency that would coordinate and pool all the research efforts of the Member States and would guarantee equal access to energy for all citizens. It would be based on an economic interest grouping integrating European energy companies, both public and private. This EIG would carry out within a framework of cooperation major industrial projects at EU level and would enable our resources to be pooled.
(SL) In the area of energy we face at least three challenges: the environmental challenge, the challenge of ensuring that the European economy is competitive, and the challenge of securing a regular energy supply.
The essential condition and a necessary requirement for responding to these challenges is that the players operate on a transparent internal market and under uniform rules.
There is, of course, a difference between the electrical energy sector and the gas sector. In the gas sector our dependency on imports is as high as 60% and, according to some estimates, by 2030 this dependency will be 80%. From Russia alone we import 40% of total gas imports, and some Member Countries import all their gas, which means their dependency on imports is 100%. For this very reason it is extremely important that we should take care to ensure that an integrated Europe is a competent and an equal partner to Russia.
With liberalisation in the energy sector, we are introducing several independent protagonists. Given that in Europe securing a critical mass of well-trained labour is now already a considerable challenge, due to a further liberalisation will be even more difficult to secure experts in the future. This particularly applies to smaller Member States with relatively insubstantial power-generating undertakings. An additional challenge in this respect is to maintain the political responsibility for welfare within a country despite the changes on the European energy markets.
A well-trained labour force is also required in order to make use of the opportunities available within the SET programme. During the last four years alone we have adopted a number of mechanisms for the promotion of research and development in the energy sector. I therefore expect that the Commission will dedicate special attention to the harmonisation of various contracts.
Ladies and gentlemen, the Slovenian Presidency has made considerable endeavours to promote the third market liberalisation package. I hope that the French Presidency will continue the work with the same conviction.
(LT) The only way to achieve a smoothly operating, secure gas market is to opt for the vertical unbundling of monopolies. Undoubtedly, there is quite a difference between the electricity and gas markets, and we should distinguish between them in our documents, as was rightfully done by the Committee on Industry, Research and Energy. Alas, we have only a few gas suppliers, and if we do not do something to achieve maximum reduction in dependence, we will be vitally dependent on them, both now and, highly probably, in the future. Reducing our dependence is of the utmost importance and the documents under consideration will play a huge part in the process.
Let us adopt a realistic outlook and choose the third way. It is necessary to consider the realities of the position of the Member States' gas markets. For example, Lithuania, along with the rest of the Baltic States, relies on a single supplier, Gazprom, for its gas supply. There is no doubt that the Kremlin is prepared to maintain and increase its authority in the EU gas supply sector. No financial resources are being spared. Everyone has witnessed the level of lobbying with regard to the Nord Stream and other projects. This is not economics, it is politics, and quite aggressive at that.
The only way we can resist this dictatorship is through solidarity in our actions and the creation of a common EU energy system as well as by supporting and implementing the alternative and, of course, nuclear energy projects. For this we will need political willpower and common finances.
(LV) Thank you, Mr President. This is a time when the European Union ought to respond to the increase in gas prices through market liberalisation, which is the only instrument that accurately reflects the relationship between supply and demand. Unfortunately, it is still possible to see that the energy sector is in the grip of European energy companies that are integrated vertically and at state policy level. I would therefore like to express Parliament's gratitude to the committee concerned for its endeavours to direct reform in the direction of market liberalisation. Mr Piebalgs is right, however, in saying that we must give the distribution of property rights a chance. The case for this is strengthened by the fact that seven EU Member States have in fact made this move. The Council has laid down exemptions from the directive for small, isolated gas markets. At any rate, Latvia, the state I represent in the European Parliament, cannot talk about complete isolation, since it has a common gas market shared with two other EU Member States and a gas storage facility that supplies the region. These are sufficient preconditions to create the elements of a market in the region. I therefore call upon you not to support the Council's proposals in that direction, at least not for the three Baltic States, but to grant an exemption from the directive. They need to prepare for the integration of the EU gas market.
(PT) Mr President, the fundamental point that we are discussing here is the liberalisation of the natural gas market by putting pressure on the Member States to speed up the process of privatising what is still public. To achieve this more rapidly, the supporters of the proposal are insisting on ownership unbundling of the networks, without any concern for energy security.
The fact is that the acknowledged results of having liberalised the electricity market demonstrate that neither workers nor consumers benefit from liberalisation. On the contrary, this has reduced employment with rights and increased the prices paid by consumers. It is clear that the profits of economic groups in the electricity sector have increased, but that fuel poverty has also increased, in other words more people and families are struggling to access energy. We therefore regret that the same route is being taken with natural gas. Although these are different sectors, the economic and social consequences will be identical, hence the reason for our opposition.
Mr President, whatever we talk about, whether environmental or security issues, climate change or European competitiveness, the energy markets and how they function in the future are crucial. This also applies to the discussion about the next phase of our legislation regarding carbon dioxide emissions: how to share the burdens and how to develop a scheme of European emissions trading.
That is why I would like to turn to the presidency and stress that, when we have debated here today and voted tomorrow on the second part of the energy package, it is of the utmost importance that the presidency start the discussions between Parliament and Council. There must be no delays, because we need to have these markets functioning with a new legislation in place. We can ask ourselves whether the European energy markets are functioning as well as they should. The answer is very easy: they are not.
There is a difference between the electricity market and the gas market. Electricity is dependent on a number of different sources of energy and different producers, while gas tends to be more dependent on distributors. That is why the difference in the legislation which we are talking about - namely that we have full ownership unbundling on electricity and this scheme that the Committee on Industry, Research and Energy decided on in Parliament - is acceptable. But what is important is to ensure that this is discussed and negotiated as soon as possible. It is important to make sure that the legislation on gas allows for a separation between production and distribution that also gives real strength to the third-country clause of the energy package.
Once again I would like to underline to the presidency that negotiations should start as soon as possible. Do not delay until October. We need to start now.
(FR) Mr President, although I am speaking after my colleague Mr Hökmark, I do not share the position he has just outlined. I believe that just as we are on the brink of adopting this energy package we must keep in mind three challenges.
The first is the energy challenge or the climate challenge, which highlights the extent to which we must be mindful of the nature of gas as a resource and treat it in a very specific way. The second challenge is the one our fellow citizens are bringing to our attention: price. Their spending power is currently affected by the price of oil; they want to have access to a high-quality, reliable constant resource, and for their interests in particular to be protected. Then, of course, we have the challenge of companies and the challenge of employees. There are many fears at present: both among consumers as regards their access to energy, and among employees faced with the prospect of the dismantling of gas companies. That is why, Mr President, I believe that we must pay very close attention to all the solutions that are suggested.
Since it is important to talk about it, I will mention the issue of the third option. I would first of all like to thank my colleagues in the ITRE Committee, who in their wisdom adopted the Vidal-Quadras/Laperrouze compromise last month. I firmly believe that this consensual approach allowing each of our Member States to make the necessary improvements to their gas markets, in accordance with their traditions, will be a useful basis for discussion with the Council, and I would like to call on my colleagues to confirm that basis.
Of course, when prices are higher awareness of the delicate nature of climate change is heightened. However, we must respond to these three challenges, the ecological dimension and the dimension of security of supply, and we must therefore chose the best option, which is the third.
(BG) I call upon the Commission to take into account the potential of the new member-states, including Bulgaria, in the development and application of new energy technologies. The Commission should introduce mechanisms in support of research so that the objectives for 2020 could be achieved and greenhouse gases be reduced by 60 to 80 per cent by 2050. Low carbon and decarbonising technologies for the production of electricity and heat should come out on the market.
These objectives, as well as the renewable sources, are achievable only through coordinated use of the entire potential for innovations of the European Union. I appeal for a better interaction between member-states in the development of new energy technologies. The variety of national rules and technical specifications partition the market and hinder industrial investments in risk technologies. Therefore, I once again call upon to the Commission to take into account the potential of the new member-states, including Bulgaria, in the development and application of the new energy technologies.
President-in-Office of the Council. - (FR) Mr President, I would like to thank you for allowing me to speak because I have a very full schedule, which forces me to leave you in order to catch a train, and I would like to apologise to the House for that.
I would first of all like to thank the European Commission and the Members for this interesting debate and for all the work that has been done on this 'internal energy market' package.
As several of you pointed out, the adoption of this package will have direct consequences on the lives of our fellow citizens. We are dealing with a topic that reflects the expectations of the people of Europe. In my view, the improvements our citizens expect can come from two angles. The first is the need for consistent rules and mechanisms throughout the European Union, to which this package will contribute.
The second is a need for clarity and visibility for the actors in the market and consumers. As far as consumers are concerned, Annexes A to the directives must in particular be transposed by the Member States; they provide for better information, greater consideration of citizens' concerns and, obviously, greater concern for the situation of vulnerable consumers.
The work is not complete, however. Consensus has yet to be reached on a number of points, notably the application of effective separation not only with regard to gas, since our positions there are already quite similar, but also with regard to electricity. The French Presidency will firm up the general framework adopted on 6 June at the Energy Council on 10 October. It will not be until that date that we have a consolidated position in the Council. In particular, we need to work on the third-country clause in order to take account of the Member States' concerns.
The Presidency will then forward its common position to the European Parliament so that the 'internal market' package can be concluded before the end of the parliamentary term; that is our intention in any case. I hope that our joint efforts will be rewarded with a constructive spirit and a desire for compromise among all our institutions.
(CS) Mr President, Commissioners, I would first of all like to thank all the rapporteurs involved in our debate for their efforts. Two reports dealing with the market in natural gas are in favour of liberalising this market in Europe. The legislation offers an alternative to full ownership unbundling, using the ISO model. The positive features include, in particular, the duties of national authorities to include renewables in transmission networks, guidelines for third-party access, setting up tariffs for access to networks and imposing sanctions for discriminatory behaviour. The creation of the European network of transmission system operators for gas, i.e. the body active in the area of cooperation, and of the Agency for the Cooperation of Energy Regulators is also valuable. These institutions are a precondition for creating a natural gas integrated market.
However, we should add that the advantages of market liberalisation can only bear fruit where a diversified supplier market already exists today, and that means most of the countries of Western European. In contrast, natural gas suppliers in most of the new Member States have almost a monopoly. Paradoxically, these countries may in the end suffer as a result of the liberalisation package because the proposed legislation will weaken the position of transmission operators who have contracts with producers with monopolies. The so-called third way is better suited to this economic relations model. I support market liberalisation, but when it comes to natural gas, in most of the new Member States we must first do away with the market monopolies and introduce more suppliers; only then can we proceed (for example) with ownership unbundling without any risks.
To conclude, let me say a few words about the European Strategic Energy Technology Plan. It is closely linked to energy consumption in the Union, to reducing CO2 emissions, to Europe's energy dependency. However, as the rapporteur points out, little attention is paid to economical production, co-generation or poly-generation, savings by end users and industrial energy efficiency, and the budget for the established goals is very small. Funds are also lacking when it comes to technology demonstration, for example carbon capture and storage. It would be nice if the sweeping European gestures and statements about energy research were accompanied by the corresponding budgetary sources.
(PL) Mr President, every plan should include decisions concerning its situation both in time and in space, but the present Commission decisions are slowing down implementation of earlier plans, for example, plans for cogeneration investments are being held back by the market, as it is not worth converting heat-generation plants into efficient heat and power plants burdened by emission charges and network problems. Furthermore, the Commission has divided EU countries into the better ones, which can increase their emissions, and worse ones, which have to reduce them. These latter ones are, of course, principally the countries of Central and Eastern Europe. According to the Kyoto Protocol, the reference year for calculating emissions under the ETS should be 1990, not 2005, as has been imposed by the Commission. This would be more honest and show greater solidarity. Being a leader in the area of the questionable impact of emissions on climate change should not take place at the cost of poorer populations. Efficiency and energy reductions should, however, be priorities, while renewable energy should be a supplement rather than an alternative. In the medium term the future belongs to clean coal energy and, in the longer term, as is already clear, to nuclear energy.
(SV) Mr President, the European energy market has huge problems. We have an import requirement which will rise to 65% in 2030. We have consumers who cannot choose what kind of energy they are to have and who are hit by increasing energy prices and the effects of greenhouse gases and climate change.
The Paparizov report, which we are debating today, concludes that there is a need for increased cooperation between system operators and for increased investment in the gas market. That is fine, but it is not enough. The Buzek report covering research and innovation concludes that we invest far too little. I would remind you that Parliament also wanted to increase investment in research and that we are soon to embark on new budget negotiations. The La Russa report covers the unbundling of monopolies and improving the functioning of the gas market. Those who are against this think that it would give rise to higher energy prices if ownership and distribution monopolies were broken up. So I have to ask the following question: when we have increased energy prices and the effect of climate change, are we going to solve the problem by more monopolies? Absolutely not! The outcome of the votes in committee has yielded something of what we need, but we still have many steps to take before we get a functionally efficient and environmentally friendly energy market in Europe.
(RO) I would like to thank the Rapporteurs for the long-term strategic approach of the issue of natural gas in the European Union and the research in the field of energy.
In 2006, the European Union's imported gas amounted to 62%, and its demand and dependence on the gas import shall increase to 80% in 2030. Therefore, it is important to find concrete answers to the questions on ensuring the energy security of the European Union and the efficient operation of the energy market.
I believe three elements in the Rapporteurs' proposals are essential. First of all, as Rapporteur on the Black Sea Synergy, I would like to emphasize the importance of the successful development of regional cooperation and cross border interconnection. The regional dimension is the suitable framework to establish common rules and principles, as well as to ensure the gas sector coordination and transparency.
Secondly, it is essential to expand the implementation of such norms to third country companies activating in the field of energy in the European Union.
And finally, I fully support the idea to consolidate the sector of scientific research in the field of energy, as a key element of the given long-term policy.
(FR) Mr President, Commissioners, ladies and gentlemen, our objective must be to establish non-discriminatory rules for determining the conditions for accessing gas transmission systems, liquefaction facilities and storage facilities.
The rules must therefore seek to make the relationship between companies more transparent by harmonising tariffs, the methods for calculating these tariffs and the operation of gas transmission systems. In addition, all system operators must come together in a European network that can guarantee investment to maintain optimum gas transmission across Europe.
The elements of this new European legislation are fundamental for the citizens at a time when we are experiencing an explosion in energy prices. As shadow rapporteur, I put most emphasis on consumer rights. The competition must actually benefit consumers; we need measures to regulate the market and control prices, especially for the most vulnerable people.
(EL) Mr President, Commissioner, even though today's discussion focuses, naturally, on the internal energy market, I would like, in the interest of balance, to refer to the great importance of the European Strategic Energy Technology Plan with regard to Europe's ability to deal with the enormous challenges it is currently facing in the areas of energy and the environment.
We need to review our priorities, but we also need to redefine our current development model, to follow a course with low or zero carbon emissions, while at the same time creating development opportunities for European industry, which has the capability to lead the rapidly developing sector of low and zero carbon emissions technology.
Increasing the EU budget for research in the energy sector and promoting innovation in sectors such as renewable energy sources and intelligent networks are absolutely necessary in order to deal with today's challenges.
(Applause)
(FR) Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking all of my colleagues, especially Jerzy Buzek for his report.
As Aristotle said, 'well begun is half done'. Actually beginning rather than encouraging a set of salutary objectives will thus be a fundamental step in laying the foundations of the vital commitment to combat climate change.
This pressing challenge requires a new definition of the European Strategic Energy Technology Plan based on two redefined pillars: ensuring better, cleaner production with regard to CO2 emissions through innovative technologies; and using less by decreasing energy use in all its forms and by promoting all the solutions. This basic good sense is unfortunately not sufficiently recognised in our major policies and measures to reduce energy use are not given adequate support in the SET-Plan or in the EU's major structural policies.
Another crucial element is the urgent need to increase both the human and financial resources needed to actually achieve our European goals. When will we at last provide a concrete response to the crucial demand, the formidable challenge represented by climate change? We are lagging behind when it comes to financing research on low-carbon technologies. To use Aristotle's words again, Mr President, if we begin to provide extensive funding for research into these technologies, we will already have won half the battle in this new world. We will have complete energy efficiency and, in no time, exceptional energy efficiency.
(RO) The Union needs a common energy policy.
Priority projects, such as Nabucco, acknowledged by the European Council as well, will diversify the European Union's natural gas supply sources and they must be achieved.
Regional cooperation is essential for ensuring the Union's energy supply. This is why I consider and I requested by means of an amendment that the geographic area covered by each regional cooperation structure be defined by the Commission only after consultation with the Member States in the given geographic area.
For this reason, I requested by means of an amendment that, for any project of natural gas pipelines crossing the seas bordering the Union, the Commission and the Member States involved conduct an environmental impact study.
I consider it essential that the public service obligations and the minimum common standards resulting thereof be better consolidated in order to guarantee the fact that the gas services can be accessible to the population and small and medium-sized enterprises.
(RO) Today, we debate on three important reports for the European Union energy policy, reports that contain references to the energy technology, energy safety and fighting energy poverty as essential factors for achieving the objectives regarding energy and climate change.
Our colleague Paparizov's report defines a new concept of access to the natural gas transportation networks; colleague La Russa's report brings an important contribution to defining the medium and long-term strategy of the internal natural gas market, and colleague Buzek's report emphasizes the need to develop the strategic energy technologies.
The rapid implementation of these reports will develop a more efficient and transparent internal market with direct effects in increasing competitiveness, transparency of prices at the end user and protection of consumer rights.
Today, it is time that the Commission and the Council explicitly and concretely encourage the diversification of supply sources and the development of new gas storage facilities in order to ensure the Union's energy independence and safety.
In the end, I would like to congratulate our three colleagues for the manner in which they have managed the drafting of reports.
(PL) Mr President, the purpose of the regulations we are discussing today is to make it easier to integrate the gas markets of individual markets and to increase executive monitoring at a European level. The gas market should be considered separately from the electricity market because of the European Union's considerable dependence on imports. Ownership unbundling could be an extremely useful instrument for guaranteeing the creation of a unified gas market in the European Union and for the creation of real competition in the EU energy market and, in practice, could lead to a reduction, or at least a stabilisation, of energy prices.
However, we should also be cautious. The liberalisation process requires concrete structural changes, for which not all European Union countries are prepared. Market liberalisation and ownership unbundling just in Poland, without this happening throughout all the main energy producers in the EU, could give West European firms an advantage over Poland. Europe needs an energy model that does not just ensure that there is competition in regional markets and in the common European market, but also guarantees protection for the end user, and, first and foremost, guarantees energy security.
Mr President, let me place the matter at issue in a larger political perspective. Today energy is almost synonymous with foreign policy and tends to relegate even climate change to a secondary position. It is evident that the current situation has caught Europe off-guard. Our national energy systems are parochial, monopolistic, complicated and obscure. Consequently the tendency to try to manage current challenges individually is irresistible. Thus efforts to create a single integrated energy market are increasingly resisted and Europe's objective to reduce its dependency on foreign supply sources becomes almost unreachable. Equally, attempting to integrate new solutions in old frameworks would only make our task even more difficult. Therefore Europe urgently needs to overhaul the current arrangements, push decisively for a single energy market and start investing massively in research on alternative sources of energy. For Europe this is simply a matter of survival.
(RO) I would like to congratulate the three Rapporteurs and, at the same time, to say that Romania has acted in full compliance with the requirements of the single natural gas market, separating completely, including from the point of view of ownership, the transport activity from the natural gas production and distribution activity.
Unfortunately, in the European Union, we do not have a competitive single natural gas market yet and some Member States are very reluctant to separate the production activity from the distribution activity.
The absence of a single natural gas market allows important natural gas suppliers to treat the negotiation of the supply contract differently with each Member State, sometimes imposing or trying to influence political decisions.
This is why I consider that these directives should be adopted as soon as possible and enforced entirely.
(PL) Mr President, one of the fundamental issues to consider is that of guaranteeing security of supply. Energy policy must take into consideration the fact that there are significant differences in the potential of different countries to diversify sources of imported gas. There are different capabilities for obtaining and purchasing this raw material. I have often pointed out that it is vital to prepare a united energy policy that will guarantee energy security to individual Member States. Measures aimed at ownership unbundling in the natural gas market will certainly improve competition and the quality of services supplied. However, because of the considerable differences in gas and energy markets I would be in favour of the rapporteur's proposal that these sectors be regulated separately. The gas market will only really be competitive when customers have full access to information on the amount of natural gas they are using and the possibility to change suppliers.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (ES) Mr President, due to a lack of time I was unable to thank the rapporteur, Mr Buzek, for his generosity by agreeing to include proposals by the Committee on the Environment, Public Health and Food Safety, especially issues relating to energy efficiency, the life cycle of the various forms of energy, and most particularly aspects of human resources, training and cooperation with developing countries.
I therefore wish to express my warmest thanks to Mr Buzek, since the time factor prevented me from doing so before.
- (DE) Mr President, ladies and gentlemen, it is extremely important, as far as gas supplies are concerned, to ensure that these operations are embedded in an appropriate competitive environment. On one hand renewable energies have a major role to play here, while on the other natural gas does of course provide competition for renewables. I believe that this very competition gives us an opportunity to push prices in the right direction and by supporting this with efficiency measures we can also achieve a corresponding price reduction.
Proper energy distribution in Europe is set to play an ever-greater role in the years to come and our small and medium-sized undertakings in particular will have an increasing contribution to make towards energy efficiency, because building refurbishment and the restoration of older properties naturally plays an important part in all this and there will also be an appreciable level of competition for the supply of gas to the household market.
Member of the Commission. - Mr President, it is very clear that there is very strong convergence of views on the three reports. Again I would like to thank the rapporteurs, Mr Buzek, Mr La Russa and Mr Paparizov, for developing such a type of consensus. We know that we are looking for secure, sustainable and affordable energy supplies and at the same time we also now realise that the change in the energy sector came a bit earlier than everybody anticipated. That requires us to take much faster action and to be more determined.
I would mention one particular synergy that I have seen and that is very relevant. Yesterday I visited the Institute of Technical Thermodynamics, not very far from Strasbourg, in Stuttgart. They have a research project on how to increase the efficiency of energy supply, combining the cycle of gas turbines and fuel cells, so in a way trying to rely on existing energy sources and increasing their efficiency with new technology. They are advancing reasonably well but there are a lot of technical challenges. To really move ahead we need more support for such a type of project. But, at the same time, we also understand that, if there is no competition in the market, these projects will always stay in laboratories. So we need to act in both ways to continue.
For the internal market package, I believe that now, after the vote, it is very necessary for all three institutions to move ahead rapidly to wrap this thing up and go on to the implementation stage.
The Commission is committed to really doing everything to find a fast compromise in the second reading and to get the package agreed.
Concerning the strategic energy review: it is at the start of the process. The technology plan is only the starting point. We will still need a lot of measures to really move ahead. One of the measures that I have promised to my colleagues and also here in Parliament is a communication on the financing of low-carbon energy sources, but this is not the only one. We believe that there are a lot of other measures needed if we are to really move ahead. Very wise words were said at the time of the first oil crisis. We do not have too much oil but we have ideas.
I believe - at least this is my opinion and it was said in the debate - we really need to use the ideas that we have. We do not have too much oil left in the soil in the European Union.
Commission's position on amendments by Parliament
Paparizov report
The Commission can accept the following amendments: 2, 3, 5, 6, 8, 9, 10, 12, 14, 16, 17, 25, 31, 39, 41, 43, 44.
The Commission can partially accept the following amendments: 1, 11, 18, 19, 20, 21, 22, 24, 26, 27, 29, 30, 32, 33, 34, 35, 36, 37, 38, 46, 47, 49, 50, 51, 53.
The Commission cannot accept the following amendments: 4, 7, 13, 15, 23, 28, 40, 42, 45, 48, 52, 54.
La Russa report
The Commission can accept the following amendments: 2, 3, 7, 16, 20, 24, 27, 31, 32, 33, 34, 36, 40, 44, 50, 56, 60, 64, 73, 74, 87, 92, 98, 99, 100, 101, 102, 103, 112, 120, 122, 124, 136, 140, 142.
The Commission can partially accept the following amendments: 5, 6, 8, 9, 11, 12, 13, 17, 21, 23, 25, 26, 28, 29, 35, 45, 46, 48, 49, 51, 52, 53, 55, 61, 63, 64, 68, 69, 75, 76, 77, 78, 80, 81, 84, 85, 86, 88, 91, 93, 94, 95, 96, 104, 107, 111, 115, 117, 118, 119, 125, 127, 132, 135, 138, 139, 141, 143.
The Commission cannot accept the following amendments: 1, 4, 10, 14, 15, 18, 19, 22, 30, 37, 38, 39, 41, 42, 43, 47, 54, 57, 58, 59, 62, 65, 66, 67, 70, 71, 72, 79, 82, 83, 89, 90, 97, 105, 106, 108, 109, 110, 113, 114, 116, 121, 123, 126, 128, 129, 130, 131, 133, 134, 137, 144, 145.
rapporteur. - Madam President, I was very much reassured by the debate and by what my colleagues have said in favour of rules, in favour of strong demands that may be made obligatory, in favour of a strong Agency. It is clear that gas is not a market in which there is free competition; 90% of contracts are long-term, so it is very important to have strong rules and not to solve the problems by a single unbundling model. That was said in this Chamber and I think this was a good message for the next stage of negotiations.
What was very important was the support for my proposals on the 10-year plan, on the development of regional initiatives that will become the basis for a common market: we should not be ideological; as many of our colleagues have said, we should be pragmatic and develop a transparent market with a clear set of rules.
What was said in the debate about the role of the different participants in the markets was also very important. It is true that ENTSOG, the new body, may develop a lot of technical codes, but it is also true that the Agency, based on the national regulators' initiatives and on their experience, could develop very important principles for the development of these codes, and together with the Commission ensure that this market is regulated by rules that will be applied by all.
I would not be very happy to over-develop the control mechanisms within the different companies, so I believe the compromise that has been developed in the Council would be a basis that could be applicable both to gas and electricity and could open the way to speedier resolution of the Third Energy Package, because it contains a lot of new improvements both for consumers and concerning transparency. It would be a pity to postpone, for purely ideological reasons, this package, which is very important and much needed for the development of our energy independence.
rapporteur. - (IT) Madam President, ladies and gentlemen, I knew from the very outset that this would not be an easy or straightforward discussion. This directive is without doubt difficult to bring to fruition, but after today's debate - which has certainly been very intensive and high-calibre - I believe that I, and all of us, can now be somewhat more confident that a positive solution will be found.
A large number of colleagues have spoken, and it would take at least one more working day to reply to each one. Our timetable does not allow for that. There has in addition been a good deal of - too much - praise and flattery expressed towards me: I trust it will not unduly go to my head. I think that the compliments paid to me ought rather to be addressed to the entire Committee on Industry, which has worked very conscientiously throughout these many long months.
I should therefore like to express particular gratitude to my colleagues, Mr Manders, Mr Swoboda and Mr Reul, Commissioner Pibelgas of course and also Mr Vidal-Quadras. Thank you all. I think our work during this period has been absolutely transparent and cooperative, trying to consult everyone and involve everyone in the directive. I do believe that we have achieved clarity and transparency. On a few occasions I did perhaps ask certain colleagues to divest themselves of the mantle of national parliamentarian, in other words to cast off their partisan allegiances, so as to function a little more as Members of this House at the service of all EU citizens.
I would just like to conclude by allaying the fears of Mr Zīle, who raised the problem of Gazprom and Russia. We are of course well aware that this is an extremely serious issue which has to be addressed, explored and resolved very carefully and above all very thoroughly.
Regarding consumers, I believe that I have argued in every speech I have made over the months, and in my report too, for transparency and help for consumers, naturally without forgetting operators, who also have their merits. That is why we must not give in to major powers or European monopolies, and not just European ones.
rapporteur. - Madam President, I thank all my colleagues for the discussion - it was a very good, very deep discussion - especially the shadow rapporteurs and all the colleagues who prepared opinions in other committees. I congratulate both rapporteurs, Mr Paparizov and Mr La Russa. I entirely support your reports - and of course I support my report as well, but I am probably not very objective on that.
As you can see from the discussion there is not much controversy on the SET Plan, but there is one thing on which I should like an answer. Adina-Ioana Vălean is not in favour of the CCS installations - the CCS commercial demonstration installations - because the companies we would like to support are doing business.
I would like to give an example. The same companies receive enormous incentives from citizens' taxes for renewables. There are also commercial renewable installations and companies are doing business - nothing else - and I very strongly support these incentives for renewables. If you really want to solve the climate change problem on our planet we must solve the CCS question because we do not know the true answer for that. So from that point of view, as in the case of renewables, we should also have incentives for the first movers on CCS.
I give my thanks and congratulations to both Commissioners. You are doing great work on the energy issue, as well as on R&D and innovation.
The debate is closed.
The vote will take place on Wednesday, 9 July 2008.
Written statements (Rule 142)
in writing. - (PL) Mr President, Europe's fundamental weakness in its relations with Russia stems from the lack of a free and united energy market. At present there are a number of energy centres in Europe, each of which is managed by national regulators. It is natural that national governments wish to ensure a supply of cheap energy for themselves, as well as jobs in a sector that they treat as a priority. However, in this way, divided by national selfishness, we are losing in Gazprom's European energy offensive. An integrated European market and a united front in the face of suppliers from outside the EU would make sure that we had energy security even before we diversified energy supplies.
So far, the EU's failure to create a free-flowing and competitive energy market is, without doubt, being exploited by Russia. Opening the European internal gas market to competition will lead to greater efficiency and a strengthening of consumer rights as well as national regulators. The creation of a kind of system of connected tanks will make it easier to react if there is a crisis of energy supply for individual Member States and this will make the risk of energy blackmail less likely.
We must stop the expansion of Russian companies in Europe and force Russia to respect mutuality in the treatment of investments in the energy sector.
I fully agree with the rapporteur that Member States should support integration in national markets and cooperation among network operators at both European and regional level.
in writing. - (HU) The leap in energy prices draws our attention more sharply than ever before to the lack of effective regulation in the energy market. This is no different in the gas sector. For this very reason, it may be regarded as an important step forward that the European Parliament will shortly adopt the report on the gas market. We feel that the document prepared by the European Commission is an appropriate first step in the direction of more effective regulation.
The new legislative package may contribute to the creation of real competition on the European market. There is only a great need for this because the Member States are largely at the mercy of external suppliers. With regard to imports of natural gas, Europe already has 50% dependency, and this may grow further in the decades to come. I would like to draw your attention to the fact that the defencelessness of some Member States even exceeds this severe level. For example, Hungary depends on a single supplier, Russia, for 80%. The new regulation will not do away with this dependency at a stroke, but nonetheless it will create more transparent relations. It will promote more vigorous competition and reduce the burden on consumers.
We feel it is an important step forward that the proposed legislation will reinforce the consumer protection measures that are already in force. This is particularly important if we know that rising energy prices have become one of the most significant causes of poverty. We hope that the new regulation will make it possible for consumers not to have to face unbearable prices in future.
in writing. - (PL) Liberalisation of the natural gas market constitutes a particularly important part of the attempt that is being made to create a common internal energy market. At present the natural gas market is dominated by large concerns, which often control both gas production and distribution.
An efficient internal energy market is important for realising the objectives of the Lisbon Strategy and for ensuring approachable prices for energy consumers. During this debate we should not, however, forget about energy security, which must be guaranteed through diversification of the supplies of imported raw materials for energy.
This does not mean that the energy market is the same in every area. The natural gas market differs significantly from the electricity market and, for this reason, it is not possible for the regulations resulting from the work on the regulations for the electricity sector to be transposed to the natural gas sector.
A real liberalisation of the natural gas market sector should be based on ownership unbundling of transmission system operators. Only in this way can we avoid unnecessary conflicts of interest and fair and non-discriminatory access to the network. For fair competition in the common energy market, investors from third countries should be subject to the same criteria as regards ownership unbundling and independence as companies in Member States, which is something on which we should put very considerable emphasis.
I hope that the European market will soon be an open market with an effective separation of the activities relating to energy production and supply on the one hand and network operation on the other, thereby ensuring greater market transparency.
in writing. - (FR) The gas market has specific characteristics that needed to be taken into account. They relate to the very significant supply constraints, which make it necessary to guarantee long-term contracts with supplier countries, but also to the particularly high cost of investment in transmission and distribution networks, which must offer consumers the highest level of security. Consequently, the political challenge here is clearly to stimulate investment and innovation, to promote our knowledge and skills, and to ensure that our supplies are secure.
By focusing its proposal on ownership unbundling, the European Commission, in line with its obsession with competition, did not in any way respond to these challenges. Its text destabilised a specific strategic market: we are hugely dependent on foreign imports and companies with which we should be able to negotiate from a strong position, rather than a position weakened by prospects of industrial dismantling.
By adopting the amendment on effective and efficient separation of activities, as a possible alternative to full ownership unbundling, we should be able to achieve a more balanced and, above all, proportionate text. It is therefore important to support this position, which will reinforce the excellent work also done on investment, system access and system operation. In that way, security and competition will be able to sit side by side.